DETAILED ACTION
Claims 1 and 3-17 are pending, and claims 1, 3-7, and 14-17 are currently under review.
Claims 8-13 are withdrawn.
Claim 2 is cancelled.
Claims 14-17 are newly added.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 4/27/2021 has been entered.  Claims 1 and 3-13, and newly submitted claim(s) 14-17, remain(s) pending in the application.  Applicant’s amendments to the Claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed 2/11/2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-7, and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasukawa et al. (JP2015201628, machine translation referred to herein).
Regarding claim 1, Kasukawa et al. discloses a Sm-Fe-N magnet alloy with Zn alloyed therein [0001, 0014].  Kasukawa et al. further discloses the presence of a magnetic phase mainly containing Sm-Fe-N, which the examiner reasonably considers to meet the limitation of a magnetic phase as claimed [0024].
Kasukawa et al. does not expressly teach a structure of a Zn phase and intermediate phase having oxygen ratios/contents as claimed.  However, the examiner submits that these features would have been expected in the magnet alloy of Kasukawa et al. as will be explained further below.  Specifically, applicants disclose that the claimed structure of a Zn phase and intermediate phase with predetermined oxygen ratios serves to improve coercive force properties [0010, 0020, 0053 spec.]; wherein said structure is particularly obtained by mixing Sm-Fe-N rare earth magnet powder with Zn particles in an amount of 1 to 20 weight percent and having a Zn particle size ranging from 10 nm to 500 micrometers [0050, 0062, 0074, 0087 spec.], followed by subsequent or simultaneous heat treatment at T-30 degrees C to 500 degrees C (T is the melting point of Zn, or approximately 430 degrees C) [0062, 0097 spec.].
Kasukawa et al. discloses a similar Sm-Fe-N alloy composition, as explained above.  Kasukawa et al. additionally discloses processing said Sm-Fe-N alloy by mixing Sm-Fe-N particles with Zr particles in an amount of 3 to 20 mass percent having a particle size range of 5 to 10 micrometers [0016, 0038, 0041], and then subsequently heat treating the mixed magnet alloy powders at above 400 degrees C up to 460 degrees C for up to 2 hours [0061-0062].  Since 
The examiner’s position is further bolstered by the disclosure of coercive force values by Kasukawa et al. of up to 1940 kA/m [table3], which the examiner recognizes to be the same benefit of the claimed Zn phase, intermediate phase, and corresponding oxygen ratios as disclosed above.
Regarding claim 3, Kasukawa et al. discloses the magnet of claim 1 (see previous).  Kasukawa et al. does not expressly teach a Sm2O3 phase as claimed.  However, the examiner submits that this feature would have been expected to be present in the disclosure of Kasukawa et al. as will be explained further.  The instantly claimed Sm203 phase with an la-3 structure is specifically disclosed by applicant to be obtained during a heat treatment step at T-30 to 500 degrees C, wherein T is a melting point of Zn (ie. approximately 420 degrees C) [0097 spec.].
Kasukawa et al. discloses a similar Sm-Fe-N material composition as explained above, wherein said material is further processed with an overlapping heat treatment step at above 400 degrees C up to 460 degrees C as stated previously, which is recognized to overlap the aforementioned heat treatment parameters disclosed by applicant such that the processing of Kawashita et al. 
Regarding claim 4, Kasukawa et al. discloses the magnet of claim 1 (see previous).  Kasukawa et al. further discloses that the magnetic particles which make up the “magnetic phase” as claimed can be SmFe17N3, which falls within the instantly claimed ranges [0114].
Regarding claims 5-6, Kasukawa et al. discloses the magnet of claim 1 (see previous).  Kasukawa et al. does not expressly teach a texture parameter as claimed.  However, the examiner submits that this feature would have been expected to be present in the disclosure of Kasukawa et al. as will be explained further.  
As disclosed by applicants, the instantly claimed texture parameter corresponds to a degree of crystallinity of the rare earth magnet alloy, wherein a desirable degree of crystallinity (and the claimed texture value) are achieved by fulfilling the claimed oxygen ratio of claim 1 [0058 spec.].  Applicant also discloses that the claimed texture values are also directly affected by a particle size of the Zn particles being with 10 nm to 500 micrometers [0074-0075 spec.].
As stated previously, Kasukawa et al. discloses a Zn particle size that falls within the above mentioned range (see previous).  Furthermore, since a similar 
The examiner’s position is further bolstered by the fact that the claimed texture values are further disclosed by applicant to achieve desirable coercive force values similar to the oxygen ratio as disclosed above (see previous) [0057, 0059 spec.].  Since Kasukawa et al. teaches coercive force values of 1940 kA/m or higher (which are comparable to the coercive force values obtained by the instant specification), a similar texture parameter relative to that as claimed would have been expected because applicant expressly teaches that the claimed texture value directly affects magnetic properties of coercive force as stated previously.
Regarding claim 7, Kasukawa et al. discloses the magnet of claim 1 (see previous).  Kasukawa et al. further discloses controlling oxygen to be 1.5 mass percent or less, which the examiner submits is substantially close to the instantly claimed range of 1.55 to 3 mass percent (ie. a difference of only 0.05 percent) such that prima facie evidence of obviousness exists because similar properties would have been expected to be present.  See MPEP 2144.05(I).  Specifically, it is noted that the instantly claimed oxygen amount is disclosed by applicant to directly obtain improved coercive force values of greater than approximately 900 kA/m [0060-0061, tablesl-2, 4-5 spec.].  The examiner’s position is therefore bolstered by the disclosure of Kasukawa et al. wherein coercive force values of 
Regarding claims 14-15, Kasukawa et al. discloses the method of claim 1 (see previous).  Kasukawa et al. does not expressly teach an oxygen content as claimed.  However, as shown above, the examiner submits that a similar feature of oxygen content would have been expected to be present in the alloy of Kasukawa et al. in view of the aforementioned similar material composition and overlapping manufacturing parameters absent concrete evidence to the contrary.
Regarding claims 16-17, Kasukawa et al. discloses the method of claim 1 (see previous).  As stated previously, Kasukawa et al. further discloses controlling oxygen to be 1.5 mass percent or less, which the examiner submits is substantially close to the instantly claimed ranges of 1.58 to 3 mass percent and 1.75 to 3 mass percent (ie. a difference of only 0.08 percent and 0.25 percent, respectively) such that prima facie evidence of obviousness exists because similar properties would have been expected to be present.  See MPEP 2144.05(I).  Specifically, it is noted that the instantly claimed oxygen amount is disclosed by applicant to directly obtain improved coercive force values of greater than approximately 900 kA/m [0060-0061, tablesl-2, 4-5 spec.].  The examiner’s position is therefore bolstered by the disclosure of Kasukawa et al. wherein coercive force values of up to 1940 kA/m or higher are expressly disclosed, which the examiner recognizes to be the same benefit of controlling the oxygen as disclosed above (ie. similar coercive force properties are present) [table3].
Regarding claims 7 and 16-17, Kasukawa et al. discloses the method of claim 1 (see previous).  Kasukawa et al. alternatively also discloses a comparative embodiment of a SmFeN magnet material containing an oxygen amount of 2.56 mass percent relative to the rare earth magnet [table2 comparative example8].  The examiner notes that said oxygen mass percent falls within the instant claims.  
Said comparative example 8 of Kasukawa et al. further includes a Zn phase and is processed by mixing SmFeN powder with 10% Zn powder having a size of 1 to 7 micrometers, and subsequently heat treating at 420 degrees C, which overlaps with the applicants’ disclosed processing parameters as disclosed above such that similar claimed features of a magnetic phase, Zn phase, and intermediate phase having the claimed oxygen contents would have been expected to be present absent concrete evidence to the contrary as explained above [0233, 0240, 0257, table2].

Response to Arguments
The previous rejections over Kawashita et al. have been withdrawing in view of applicants’ amendments.
Applicant's arguments, filed 4/27/2021, regarding the rejections over Kasukawa et al. have been fully considered but they are not persuasive.
Applicant argues that Kasukawa et al. fails to disclose an oxygen content of the starting raw material powders, such that the claimed oxygen content 
The examiner cannot concur.  Although Kasukawa et al. is indeed silent regarding the oxygen content in the starting material powders, it is not apparent to the examiner that this feature would have any materially or patentably distinct effect on the claimed oxygen content value.  Specifically, applicant merely teaches controlling a specific oxygen content in the raw material powders in order to improve coercive force and to reduce production cost [0066, 0070 spec.].  However, Kasukawa et al. discloses similar coercive force values as previously stated.  The examiner further notes that mere consideration of production cost has no material effect on the composition or structure of the resulting magnet alloy.  Thus, the examiner cannot consider the oxygen content in the starting raw material powders to have any material effect on the claimed feature absent concrete evidence to the contrary.  
The examiner’s position is further bolstered by applicants’ own data, which does not give any indication as to how the oxygen content in the starting raw material powders would materially affect the claimed feature as argued by applicant.
Furthermore, it is noted that low oxygen concentrations of below 1 mass percent in the improving (ie. Zn) powder serves to “enrich oxygen in the intermediate phase,” wherein a lower oxygen limit in the improving powder is merely established to prevent high production costs associated with complete deoxidation [0070 spec.].  Since Kasukawa et al. is silent regarding any oxygen .

Conclusion
No claims allowable.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A WANG whose telephone number is (408)918-7576.  The examiner can normally be reached on usually M-Th: 7-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NICHOLAS A WANG/Examiner, Art Unit 1734